Citation Nr: 1531332	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-42 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from April 1961 to October 1961 and from May 1963 to May 1966.  He has been awarded the Combat Infantryman's Badge.

This appeal to the Board of Veterans' Appeals (Board) initially arose from an August 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.

In an October 2010, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO.  A hearing transcripts has been associated with the record.

In October 2014, the Board, inter alia, remanded the instant claim, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development and adjudication.  After completing the requested action, the AMC continued to deny the claim (as reflected in the March 2015 supplemental statement of the case (SSOC)) and returned the matter on appeal to the Board for further consideration.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matter on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's currently has bilateral hearing loss disability for VA purposes, and his assertions of in-service noise exposure are credible and consistent with the circumstances of his service.
3.  Bilateral hearing loss disability was first demonstrated  many years after service, and there is no competent, credible and probative evidence to support a finding that there exists a medical relationship between the Veteran's current hearing loss disability and his military service, to include alleged noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2008 AOJ rating decision reflects the initial adjudication of the claim for service connection after issuance of the March 2008 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes post-service VA and private treatment records, Social Security Administration (SSA) records and the reports of VA examinations, as requested by the Board in its October 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

The Board also notes that the Veteran's service treatment records are not associated with the record.  Although the RO requested the Veteran's service treatment records from the National Personnel Records (NPRC), a May 2008 response to such inquiry indicates that the records could not be located.  In May 2008, the Veteran was informed that his service treatment records were not available and advised to submit any such documents in his possession.  In a June 2008 statement, the Veteran wrote that he did not have any service treatment records.   In June 2008, the RO issued a Memorandum of Formal Finding on the Unavailability of Records.  In this situation, VA has a heightened duty to assist the Veteran in development of his claim.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  The RO met this heightened duty here, as it sent the Veteran a letter in June 2008 advising him of the status of his records and requesting that he submit that he submit any service records in his possession.  As such, no further AOJ action in this regard is warranted.

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the October 2010 hearing, the presiding DRO identified the issue on appeal, and solicited testimony from the Veteran  regarding his in-service and post-service noise exposure and his post-service symptoms.  The hearing transcript also reflects exchanges between the Veteran, and the presiding DRO pertaining to the Veteran's current treatment and the bases for denial of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the presiding DRO did not explicitly suggest the submission of any specific additional evidence, any omission in this regard was not prejudicial to the Veteran.  As noted, additional, pertinent evidence was added to the record pursuant to the Board's subsequent remand, to include medical opinion evidence addressing the medical relationship between the Veteran's current disability and service.  As explained below, the Board finds that this evidence is adequate to decide the claim.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection

The Veteran contends that his exposure to loud noises during service- from mortars, automatic weapons and gunfire-has resulted in current hearing loss.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If a chronic disease, such as an organic disease of the nervous system (interpreted to include hearing loss), becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  See also Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 
However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

As noted above, the Veteran's service treatment records are unavailable; hence, there is no documented evidence of hearing loss during service.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, testing results on VA examination in March 2008 reflect hearing loss in both ears to an extent recognized as a disability for VA purposes.  Moreover, the Veteran's available service records include information consistent with the Veteran's assertions of in-service noise exposure.   His DD Form-214 indicates that the Veteran's military occupational specialty was Infantry Indirect Fire Crewman.  Given the circumstances of the Veteran's duties in service, the Board finds that he likely had in-service noise exposure, as alleged; there is no reason to question the veracity of the Veteran's assertions in this regard.   Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  
 
Notwithstanding the Board's findings as to current disability and in-service injury, the record does not present a reasonably sound basis for attributing the Veteran's current bilateral hearing loss, first shown many years after service, to his in-service noise exposure.

Post service, the first documented evidence of hearing loss is an August 1997 private audiogram for the left ear and the March 2008 VA examination report for the right ear.  Thus, the first medical indication of left earing hearing loss disability was approximately 31 years after the Veteran separated from service, and approximately 42 years after the Veteran separated from service for the right ear.  Such time periods are well beyond the one-year presumptive period for establishing service connection for hearing loss in either as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, the record includes no opinion by a competent professional that supports a finding that there exists a medical nexus between any current hearing loss disability and service, to include alleged noise exposure therein.  

The report of a March 2008 VA examination reflects the Veteran's reports of being exposed to noise from "105s, 155s, 81s and 4 duces" with the use of hearing protection some of the time.  He also reported working in construction for 33 years following his time in the military while using hearing protection as well as the occasional use of chain saws with hearing protection some of the time and hunting without hearing protection.  Following a physical examination, the audiologist  noted that the Veteran's claims file was not available for review and the auditory thresholds at his entrance and exit from the military were unknown.

In an August 2008 addendum, the VA audiologist who conducted the March 2008 examination indicated that the Veteran's claims file had been provided but the military medical records were not available.  The audiologist stated that she could not resolve this issue without resorting to mere speculation as the medical records were not available for review in the claims file and the audiograms from military service were not available for comparison.

The report of a July 2010 VA examination references the Veteran's reported history of noise exposure from mortars and gunfire with hearing protection not worn,  Civilian noise exposure was denied.  The audiologist indicated that pure tone threshold and speech reception thresholds were inconsistent and that these results should not be used for rating decisions.

In an October 2010 addendum , the audiologist who conducted the July 2010 VA examination noted that a review of the claims file had been conducted.  The audiologist stated that she was unable to resolve the issue of whether the current hearing loss was related to the in-service noise exposure without resorting to mere speculation.

In the report of a January 2015 examination, a third VA audiologist opined that he could not provide a medical opinion regarding the etiology of the Veteran's right and left ear hearing loss without resorting to speculation.  The audiologist noted that he was could not find any documentation and/or mention of hearing, hearing loss, tinnitus, or any other ear related condition in the service records.  In addition, there were no documented hearing screenings, nor any entrance or exit examinations.  The audiologist stated that without objective data/facts, he was unable to provide an opinion as any such opinion would have to based purely on mere speculation.  The audiologist further indicated that he agreed with the opinion of the previous audiologist that the Veteran's hearing thresholds when he entered and existed service were unknown.  Finally, the audiologist noted that it was possible that the Veteran could have had hearing loss before he entered active duty or that he could have had hearing within normal limits throughout his time in service as his hearing levels during this period were simply unknown.

Notably, an award of service connection must be made without resort to speculation.  See 38 C.F.R. § 3.102 (2014).  Generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such conclusion.   See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, the VA audiologists discussed, in their reports, why no etiology opinion was possible in this case.  Specifically, the audiologists noted that the Veteran's service treatment records were not of record and the auditory thresholds at his entrance and exit from the military were unknown.  The January 2015 audiologist further stated that such records were necessary as it was possible that the Veteran could have had hearing loss before he entered active duty or that he could have had hearing within normal limits throughout his time in service as his hearing levels during this period were simply unknown.

Given the explanation provided by the VA audiologists-to include the January 2015 audiologist-and the fact that the audiologists clearly considered all relevant evidence and facts, the Board finds that the VA examination reports, with the audiologists' comments on the medical etiology questions pertinent to this claim, provides an adequate basis for consideration of issue of whether the Veteran's bilateral hearing loss is medically to service.  The Board points out that these comments cannot be construed as an actual medical opinion weighing either for or against this claim (see Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009)), and that, as noted above, there is no reason for the Board to further attempt to obtain a medical opinion in connection with the claim.  Significantly, neither the Veteran nor his representative has presented or identified a medical opinion that supports the claim.  In short, there simply is no competent, probative evidence to support a finding that there exists a medical relationship between current bilateral hearing loss and the Veteran's service, as alleged.  

The Board also points out that the Veteran has not been consistent in his assertions regarding continuity of symptoms and his exposure to acoustic trauma after service.  During an October 2010 DRO hearing the addressed the claim for service connection for tinnitus, the Veteran testified that he had worked for an Army Ammunition Plant for about one year after service and that he then worked for a local gas and electric company until his retirement in 2001.  He also testified that he worked outside the vast majority of his time and that there was equipment located outside.  Similarly, during a February 2013 DRO hearing on the instant claim, the Veteran testified that he worked for a local gas and electric company after service and that he was not subjected to any noise trauma in that position.  The March 2008 VA examination report reflects the Veteran's reports that he had worked in construction for 33 years after service with the use of hearing protection.  VA examination reports dated in July 2010 and August 2010 indicate that he denied civilian noise exposure.

However, an August 2010 private Audiometric Notification Letter indicates that the Veteran was urged to wear hearing protection when exposed to excessive noise levels.  This testing appears to have been conducted in conjunction with the Veteran's civilian employment at the letter is addressed to an energy company and suggests that he was exposed to some degree of noise as he was advised to use hearing protection.  In a February 2008 Application for Compensation and/or Pension (VA Form 21-526), the Veteran indicated that his hearing loss began in 1987.  In an October 2009 substantive appeal, the Veteran indicated that he first noticed hearing loss in 1986.  Moreover, during his October 2010 DRO hearing, the Veteran testified that he noticed his hearing loss at service separation and that such symptoms had continued since that time.  

In light of these contradictory statements, any current assertions as to experiencing symptoms of diminished hearing-advanced in furtherance of the current claim for monetary benefits-are not deemed not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's bilateral hearing loss and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127  (1998).  Hence, the lay assertions of medical nexus do not constitute competent evidence on this point, and, thus, have no probative value.

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the medical nexus element of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


